Citation Nr: 0622710	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January to June 1983, 
with subsequent periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Further development is needed on this claim.  The veteran has 
a disability rated at 60 percent and a combined rating of 70 
percent with one disability rated at 40 percent or higher, 
sufficient to overcome the threshold percentage requirements 
for TDIU.  It is unclear, however, whether her disabilities 
render her unfit for gainful employment. 

The veteran underwent VA examinations in December 2003, but 
the examiners did not report any findings as to the impact of 
the veteran's disabilities on her employability.  Although a 
1999 VA examination reported a finding that the veteran was 
employable, the veteran's recent records indicate her 
disabilities, specifically those of the right hip and spine, 
have worsened.  New findings as to employability are 
necessary for the ultimate determination of this case.

Accordingly, the case is REMANDED for the following action:

1. Forward the veteran's claims folder to 
the examiner who conducted the December 
2003 VA examinations (or a suitable 
substitute if this individual is 
unavailable) for an opinion as to whether 
the veteran's disabilities render her 
unfit for gainful employment.  If it is 
not possible to provide an opinion based 
on the evidence of record, further 
examination(s) should be conducted as 
required.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, she 
and her representative should be furnished 
a supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


